Citation Nr: 1435211	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  11-16 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a cervical spine disability.

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to March 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in March 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In the March 2010 rating decision, the RO considered the claim of service connection on the merits.  In a claim previously denied as here, the Board has a legal duty to address the "new and material evidence" requirement of 38 C.F.R. § 3.156 regardless of the RO's adjudication and the issues have been characterized accordingly.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran testified before the undersigned Veterans Law Judge at a July 2013 videoconference hearing.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  In a November 2004 rating decision, the RO denied entitlement to service connection for a cervical spine disability and no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.  That decision is now final.  The additional evidence received since that final decision relates to an unestablished fact necessary to substantiate the claim for service connection.

2.  The evidence demonstrates a relationship between the Veteran's service and a cervical spine disability.


CONCLUSIONS OF LAW

1.  The criteria to reopen the issue of entitlement to service connection for a cervical spine disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria for service connection for a cervical spine disability are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A determination by the RO becomes final if not appealed within one year of the date of the notice of the adverse determination, except a claim previously denied by the RO may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108, 7105. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In determining whether the evidence is new and material, the basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

In a November 2004 rating decision, the RO denied service connection for a cervical spine disability, finding that there was no indication of an injury or disability of the cervical spine in service or a nexus between the Veteran's cervical spine disability and service.

The Veteran did not appeal the adverse decision and no new and material evidence was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  The decision became final on the basis of the evidence then of record.  38 U.S.C.A. § 7105.

The additional evidence presented since November 2004 rating decision includes a letters from the Veteran's chiropractor, R.S., and his physician Dr. A.B., as well as statements from the Veteran, and the Veteran's testimony  from his July 2013 videoconference hearing.

The evidence added to the claim file since the November 2004 rating decision indicates that the Veteran's cervical spine disability may be related to an in-service injury.  The new evidence raises a reasonable possibility of substantiating the claim, reopening the Veteran's claim for service connection for a cervical spine disability is warranted.

Service Connection for a Cervical Spine Disability

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2013).

The Veteran asserts that he sustained an injury to his neck after diving into a pool during service in 1983.  He explained that, while he was treated for a laceration at the time and his treatment was focused on his scalp injury, he did have neck pain and stiffness following that injury.  A July 1983 emergency care and treatment note confirms that the Veteran was seen in the emergency room and instructed to keep his head wound clean.

The evidence of record additionally includes A May 2009 letter from the Veteran's chiropractor, R.S., who states that the Veteran's 1983 injury probably contributed to his neck condition.  Also in the claim file is a July 2010 letter from Dr. A.B. which states that the Veteran's neck condition was most probably the result of an in-service injury, noting that the Veteran's medical findings were consistent with a prior diving injury as reported by the Veteran.

The record includes lay evidence and competent medical evidence which attributes a diagnosed cervical spine disability, to an in-service injury.  Service connection is established by the evidence of record.  


ORDER

As new and material evidence has been presented, the claim of service connection for a cervical spine disability is reopened.

Entitlement to service connection for a cervical spine disability is granted.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


